Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination a flow control valve system having the recited elements as recited in claims 1 and 6, including:
a valve detent part engaged with the drive-member detent part to form a detent mechanism restricting a rotation of the valve element in a circumferential direction, wherein
valve element has a bottom wall and a tube part extending from the bottom wall toward the drive member, 
the valve detent part is located at an opening end portion of the tube part in the negative direction, and
the entirety of the valve thread is provided around an inner peripheral part of the tube part and is provided directly on the inner peripheral part of the tube part.
In re claim 7, the examiner finds that the applicant’s arguments are convincing. Further, the prior art of record fails to show or reasonably teach in combination a flow control valve system having the limitations as originally recited in claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747        
                                                                                                                                                                                                /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747